MARTIN, Judge.
Defendants contend that the court erred in finding facts and making conclusions of law to the effect that the in-court identifications were of independent origin and not tainted by illegal pretrial identification procedure.
“It is well established that the primary illegality of an out-of-court identification will render inadmissible the in-court identification unless it is first determined on voir dire that the in-court identification is of independent origin. (Citations.)” State v. Henderson, 285 N.C. 1, 203 S.E. 2d 10 (1974).
In the instant case, upon objection by defendants to the identification testimony by Mr. Williams and by Mr. Jobe, the trial judge excused the jury and conducted voir dire hearings. On voir dire, Mr. Williams identified Gray as the man who robbed him. He testified that there was nothing over his face nor anything hindering him from looking at Gray’s face. Williams further testified that the lighting in his store was not dim, and that the defendant was in his store not more than about five minutes. Mr. Jobe also identified Gray as the man who robbed Mr. Williams and identified Hunter as the female .who accompanied him. He testified, “There’s no doubt in my mind about the identification.” He further testified that the lighting was good in the store at the time of the robbery.
At the conclusion of the voir dire hearings in which Mr. Williams and Mr. Jobe were examined, the court concluded as a matter of law that each of the in-court identifications of Gray had been entirely independent of any out-of-court confrontations and that the in-court identifications by the witnesses were not tainted in any manner. The court sustained the objection of Hunter to identification of her by Williams.
*537In the recent case of State v. Tuggle, 284 N.C. 515, 201 S.E. 2d 884 (1974), the rules governing’ voir dire hearings when identification testimony is challenged were concisely stated by Chief Justice Bobbitt:
“When the admissibility of in-court identification testimony is challenged on the ground it is tainted by out-of-court identification (s) made under constitutionally impermissible circumstances, the trial judge must make findings as to the background facts to determine whether the proffered testimony meets the tests of admissibility. When the facts so found are supported by competent evidence, they are conclusive on appellate courts. (Citations.)”
Here the voir dire evidence shows that both Williams and Jobe had ample opportunity to observe defendants under good lighting during the course of the robbery. The court declined to allow Williams to identify Hunter as one of the robbers. It did allow Jobe to identify both defendants and allowed Williams to identify Gray. The court’s findings were supported by competent evidence and are therefore conclusive on this Court.
Defendant Hunter also assigned as error the denial of the motion for a separate trial. The assignment of error is overruled. Defendants were charged with identical crimes that were committed at the same time and place. All the evidence that was admissible against one was competent and admissible against the other. Their defenses were not antagonistic. The judge, therefore, did not abuse his discretion when he ordered the cases consolidated for trial. State v. King, 287 N.C. 645, 215 S.E. 2d 540 (1975).
All of defendants’ assignments of error have been considered and are overruled.
No error.
Chief Judge Brock and Judge Vaughn concur.